Citation Nr: 0101934	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that determination, the RO raised the 
veteran's rating for a service connected variously diagnosed 
psychiatric disorder from 10 percent disabling to 50 percent 
disabling, effective in May 1999.  In a rating action in 
September 1999, the veteran was granted a temporary total 
rating based on VA hospitalization for his service-connected 
psychiatric disorder in excess of 21 days, for the period 
December 1, 1998, through January 31, 1999.  The service 
connected psychiatric disorder is currently classified by the 
RO as major depression.  

The veteran has service connection for bilateral pes planus 
evaluated as noncompensably disabling in addition to his 
variously diagnosed neurosis.  In May 1967, the Board denied 
service connection for a psychosis.  In a brief filed by the 
veteran's representative at the Board in September 2000, he 
raised the issues of entitlement to a total rating for 
compensation purposes based on individual unemployability and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  These issues have not been 
developed or certified for appellate consideration and are 
referred to the RO for appropriate action.  


REMAND

With respect to the claim for an increased rating for major 
depressive disorder, the evidence of record discloses that 
the veteran was hospitalized at Christiana Hospital on 
November 23, 1998, for an attempted suicide due to 
depression.  On December 1, 1998, he was transferred from 
that facility to the VA Medical Center in Coatesville, 
Pennsylvania, where he remained hospitalized until January 
14, 1999.  The Board notes, however, that the clinical 
records from Christiana hospital have not been associated 
with the veteran's claims file.  

When the veteran was examined by VA in February 1999, the 
examiner noted that the veteran was casually dressed, neat, 
and clean in appearance.  He was pleasant and cooperative 
during a mental status examination.  His affect was 
appropriate; he spoke clearly, and his speech was goal 
directed.  There was no evidence of a formal thought 
disorder; he was oriented times three. The veteran's memory 
for specific dates appeared to be impaired.  His insight and 
judgment appeared to be fair.  The veteran denied 
suicidal/homicidal thoughts and auditory/visual 
hallucinations.  The diagnoses included Axis I-major 
depressive disorder (recurrent) and dysthymia.  A global 
assessment of functioning score of 63 was assigned.  

The report of a June 1999 mental status examination revealed 
that the veteran arrived for his appointment on time, that he 
was casually dressed but somewhat poorly groomed.  He was 
cooperative, pleasant and used bravado to cover up underlying 
depression and anxiety.  The veteran's speech was a little 
rambling, but relevant and goal directed.  There was no 
evidence of a formal thought disorder.  The veteran became 
tearful when discussing war memories and the death of his 
first wife.  Expressions of guilt and feelings of inadequacy 
were evident regarding his inability to care for his second 
wife.  The veteran reported flashbacks of combat experience 
and increased irritability.  He was oriented times three.  He 
exhibited slight impairment of memory.  His judgment and 
insight were fair.  The veteran denied having any current 
suicide thinking, but it was noted that he struggled with 
periodic depression and anxiety.  It was noted that the 
veteran felt isolated and that his plans for the future were 
unrealistic.  There was loss of interest in significant 
activities.  The diagnoses were Axis I-major depressive 
disorder, generalized anxiety disorder.  A GAF score of 55 
was assigned.  

The June 1999 report of VA psychiatric examination indicates 
that the veteran currently resides at a residential care 
facility on the grounds of the VA Medical Center in 
Coatesville, Pennsylvania.  Records of ongoing treatment for 
psychiatric pathology dated as recently as July 1999 are in 
the claims folder.  In his statement on appeal in October 
1999 the veteran said he was still hospitalized at the VA 
Medical Center in Coatesville, Pennsylvania where is being 
treated for his psychiatric disorder.  

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The RO should attempt to obtain a 
copy of the hospitalization records of 
Christiana Hospital dated from late 
November 1998 to December 1, 1998, 
pertaining to treatment of the veteran's 
psychiatric disorder, as well as all VA 
outpatient treatment records of treatment 
for a psychiatric disorder dated after 
July 15, 1999, and any existing VA 
hospital clinical records dated after 
July 15, 1999.  All such records should 
be associated with the claims folder.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of his 
service-connected major depression.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, and the 
examiner must state in his examination 
report that the entire claims folder has 
been reviewed.  All clinical findings 
should be reported in detail and data 
should be recorded as to the veteran's 
current social and industrial adjustment.  
The RO should provide the examiner with a 
copy of the current rating criteria for 
evaluating psychiatric disorders, and the 
examiner must comment as to the presence 
or absence of each symptom and finding 
required under the rating criteria for 
ratings from zero to 100 percent, and 
where present, the frequency and the 
degree of severity of each symptom and 
finding.  Inasmuch as the Board has 
previously denied service connection for 
a psychosis, the examiner should 
differentiate all symptoms of the 
service-connected variously diagnosed 
neuroses from any non service-connected 
psychosis.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  Thereafter, the RO should review and 
readjudicate the remanded issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  The purpose of this remand is to procure 
clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



